tcmemo_2014_140 united_states tax_court synergy environmental inc petitioner v commissioner of internal revenue respondent docket no 9376-12l filed date paul e kent for petitioner lisa r woods and bryant smith for respondent memorandum opinion haines judge this matter is currently before the court pursuant to the parties’ joint motion to submit this case on a stipulated record under rule unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended and in effect at all relevant times amounts are rounded to the nearest dollar petitioner filed a petition with this court in response to a notice_of_determination concerning collection action under sec_6320 the issue for decision is whether respondent abused his discretion by rejecting petitioner’s proposed offer-in-compromise oic background some of the facts have been stipulated and are so found those exhibits attached to the stipulation which were found admissible are incorporated by this reference petitioner a defunct corporation maintained its principal_place_of_business in california when the petition was filed on date respondent received an oic august oic from petitioner offering dollar_figure to compromise unpaid federal_income_tax liabilities for tax years ending date and years at issue respondent rejected the august oic in date respondent issued petitioner a notice lien notice indicating that a notice_of_federal_tax_lien had been filed with respect to its outstanding tax_liabilities for the years at issue and informing it that it was entitled to a hearing under sec_6320 in late date petitioner appealed the rejection of the august oic to the irs appeals_office appeals a few days later petitioner timely requested a sec_6320 hearing regarding the lien notice with appeals in the hearing request petitioner proposed an oic as a collection alternative appeals assigned the sec_6320 hearing and the appeal of the august oic rejection to appeals officer owyang ao owyang who was not previously involved with the august oic ao owyang held the hearing petitioner did not challenge the underlying liabilities during the hearing but did propose the august oic as a collection alternative in mid-date ao owyang sent petitioner a determination notice sustaining the notice of lien filing with respect to the august oic as a collection alternative the determination notice stated that b ecause the offer_in_compromise was filed on a year earlier than the request for a collection_due_process_hearing for the filed federal_tax_lien any decision on the offer_in_compromise is covered under an earlier separate work unit around two weeks after ao owyang sent the determination notice he sent a separate letter to petitioner sustaining respondent’s rejection of the august oic attached to the letter was an appeals case memorandum explaining the decision petitioner filed a petition with this court challenging the determination discussion a lien in favor of the united_states on all property and rights to property of a person liable for taxes taxpayer is imposed when a demand for the taxes has been made and the taxpayer fails to pay sec_6321 the lien arises when an assessment is made sec_6322 generally in order for the lien to be valid against third parties the secretary must file a lien notice with certain state or local authorities where the taxpayer’s property is situated sec_6323 f lindsay v commissioner tcmemo_2001_285 aff’d 56_fedappx_800 9th cir the secretary must furnish the taxpayer with written notice of the filing of a lien notice and of the taxpayer’s right to a hearing concerning the lien sec_6320 if the taxpayer timely requests a hearing the hearing is to be conducted by an officer_or_employee of appeals who has had no prior involvement with respect to the unpaid taxes sec_6320 c we have jurisdiction to review appeals’ determinations sec_6320 sec_6330 determinations with respect to the underlying tax_liability are reviewed de novo whereas determinations concerning collection matters are reviewed for abuse_of_discretion 114_tc_604 114_tc_176 petitioner does not dispute the underlying liabilities consequently we review the appeals officer’s determination for abuse_of_discretion the abuse_of_discretion standard requires the court to decide whether the commissioner’s determination was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_166 aff’d in part 568_f3d_710 9th cir fowler v commissioner tcmemo_2004_163 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the lien including offers of collection alternatives such as an oic sec_6320 sec_6330 the determination by appeals must take into consideration any relevant issues raised by the taxpayer sec_6320 sec_6330 the determination notice must set forth appeals’ findings and decisions as to such issues see sec_301_6320-1 q a-e8 proced admin regs with respect to the august oic petitioner proposed as a collection alternative in the sec_6320 hearing the determination notice states only that b ecause the offer_in_compromise was filed on a year earlier than the request for a collection_due_process_hearing for the filed federal_tax_lien any decision on the offer_in_compromise is covered under an earlier separate work unit this statement does not find or decide anything with respect to the appropriateness of the august oic hence the determination does not contain all the statements required by sec_301_6330-1 q a-e8 proced admin regs additionally the statement indicates that ao owyang did not consider petitioner’s august oic as a collection alternative in making his determination pursuant to sec_6320 that the august oic was concurrently being considered in a separate appeal did not obviate the need to consider the august oic in the sec_6320 hearing see sec_6320 sec_6330 and we think it is necessary to remand this case to appeals for a supplemental hearing we note that this case is distinguishable from west v commissioner tcmemo_2010_250 in west the appeals officer refused to reconsider a collection alternative that the taxpayer had previously raised in another administrative_proceeding we held that the appeals officer did not abuse his or her discretion because the collection alternative had been raised and decided in the administrative hearing unlike the collection alternative in west the collection alternative raised in petitioner’s sec_6320 hearing ie the august oic had not been considered in a previous hearing as it was still under appeal when the determination notice was issued we remand a case to appeals when the taxpayer did not have a proper hearing and the further hearing is necessary or will be productive 117_tc_183 drake v commissioner tcmemo_2006_151 aff’d 511_f3d_65 1st cir lites v commissioner tcmemo_2005_206 when we remand a case to appeals the further hearing is a supplement to the taxpayer’s original sec_6330 hearing and not a new continued accordingly we will remand this matter to appeals to consider petitioner’s august oic as a collection alternative and to state appeals’ findings and decision in evaluating the august oic appeals should consider petitioner’s current financial circumstances petitioner’s current paying and filing compliance and any other_relevant_factors petitioner may not raise any new or additional issues beyond the august oic in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued continued hearing see 130_tc_79 the commissioner then issues supplemental determinations after the further hearing which we can review id once the commissioner issues supplemental determinations however we cannot review any of the prior notices of determination see id t he position of the commissioner that we review is the position taken in the last supplemental determination
